DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 04/21/2022.

Allowable Subject Matter
3.	Claims 1-4, 6-7, 9-10, 12, 14-15, 17, 20, 23-24, 29, 32 and 37 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Schubert et al. does not teach or suggest perform beamforming-based sidelink communication with another user equipment via a transmission beam and a reception beam, wherein performing the beamforming-based sideline communication includes determining one beam management mode for the sidelink communication from a predetermined set of beam management modes, wherein the one beam management mode is determined from the predetermined set of beam management modes based on a stability of the sideline communication, and wherein the predetermined set of beam management modes comprises: a first beam management mode, in which the transmission beam is determined based on a measurement with respect to a corresponding transmission beam reference signal and the reception beam is determined based on a measurement with respect to a corresponding reception beam reference signal; and a second beam management mode, in which only one of the transmission beam or the reception beam is determined based on the measurement with respect to the corresponding beam reference signal, and the other of the transmission beam or the reception beam is determined based on a criteria other than a measurement with respect to a beam reference signal. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631